DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-13 of copending Application No. 16/260,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claimed features are identical in Claims 1-6 and 8-13 of the instant application and those of the reference application, respectively, except that the composition of the alloys have different but overlapping amounts of respective elemental components. It would have been obvious to one of ordinary skill in the art at the time of filing to claim any of the compositions set forth in the reference application, including those that are encompassed by the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of copending Application No. 16/665,000. Although the claims at issue are not identical, they are not patentably distinct from each other. The claimed features are identical in Claims 1-6, 12, and 13 of the instant application and those of the reference application, respectively, except that the composition of the alloys have different but overlapping amounts of respective elemental components. It would have been obvious to one of ordinary skill in the art at the time of filing to claim any of the compositions set forth in the reference application, including those that are encompassed by the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USPN 11,145,448 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other. The claimed features are identical in Claims 1-10, 12, and 13 of the instant application and those of the reference patent, respectively, except that the composition of the alloys have different but overlapping amounts of respective elemental components. It would have been obvious to one of ordinary skill in the art at the time of filing to claim any of the compositions set forth in the reference application, including those that are encompassed by the claims of the instant application.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection based on Serial No. 16/260,715 of the Office Action mailed on 24 December 2021. Applicant argues that composition in reference application must have P which is precluded by instant claims since such required element is not inevitable impurity. However, the small amounts of P in reference application, which may be as little as 0.1 atomic percent, are encompassed by claimed inevitable impurity when inevitable impurity is P. It is noted that the Specification of the instant application appears to contemplate P at 0.1 wt. % as inevitable impurity (paragraph 40). This amount is more than the minimum in the reference application since the same weight percent would be more than corresponding atomic percent in these compositions. Furthermore, notwithstanding applicant’s inevitability argument, the claimed alloy of the instant application does not preclude P at 1 wt. % level or less as inevitable impurity Therefore, the claimed alloy of the instant application encompasses such amounts for case where P were it to be, for whatever inevitable reason, present in the alloy and thus the claimed alloy encompasses alloys of the reference application. Accordingly, the claims of the reference application render obvious those of the instant application. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection based on Serial No. 16/665,000 of the Office Action mailed on 24 December 2021. Applicant argues that composition in reference application must have S which is precluded by instant claims since such required element is not inevitable impurity. However, the small amounts of S in reference application, which may be as little as 0.1 atomic percent, are encompassed by claimed inevitable impurity when inevitable impurity is S. Notwithstanding applicant’s inevitability argument, the claimed alloy of the instant application does not preclude S at 1 wt. % level or less as inevitable impurity Therefore, the claimed alloy of the instant application encompasses such amounts for case where S were it to be, for whatever inevitable reason, present in the alloy and thus the claimed alloy encompasses alloys of the reference application. Accordingly, the claims of the reference application render obvious those of the instant application. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection based on Serial No. 16/296,378 (now USPN 11,145,448) of the Office Action mailed on 24 December 2021. Applicant argues that composition in reference patent must have P which is precluded by instant claims since such required element is not inevitable impurity. However, the small amounts of P in reference application, which may be as little as any amount greater than zero, are encompassed by claimed inevitable impurity when inevitable impurity is P. It is noted that the Specification of the instant application appears to contemplate P at 0.1 wt. % as inevitable impurity (paragraph 40). This amount is the same as or more than the minimum in the reference patent since the reference patent only requires any finite amount greater than zero. Furthermore, notwithstanding applicant’s inevitability argument, the claimed alloy of the instant application does not preclude P at 1 wt. % level or less as inevitable impurity Therefore, the claimed alloy of the instant application encompasses such amounts for case where P were it to be, for whatever inevitable reason, present in the alloy and thus the claimed alloy encompasses alloys of the reference patent. Accordingly, the claims of the reference patent render obvious those of the instant application. Rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the OTDP rejection based on Serial No. 16/244,633 of the Office Action mailed on 24 December 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 24 December 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Ohta of the Office Action mailed on 24 December 2021. Rejection is withdrawn.
Allowable Subject Matter
Regarding Claims 1-13, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest the claimed soft magnetic alloy composition in terms of elements and relative amounts in the claimed context. For example, Ohta USPA 2012/0318412 fails to teach or suggest the claimed articles for the persuasive reasons argued by applicant. See Response filed on 9 March 2022 (pages 5 and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
25 May 2022